Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neag (US 5896704 A).
Regarding claim 1, Neag teaches a locking structure for a rectilinear center rail for opposite sliding doors, the locking structure comprising: a rectilinear center rail (40) mounted in a longitudinal direction on a sliding door (16); a center roller unit (132) rollably connected to the center rail; and a swing bracket (70) rotatably connected (rotates at A-3) to the center roller unit and a vehicle body (connects to vehicle body through 50); wherein the center roller unit comprises: a first rotating member (91) and a second rotating member (67) rotatable about a rotation axis formed in a width direction of the center rail; a first catcher (90) configured to be caught by a catching portion (94) formed on the center rail to hinder a movement of the center roller unit (hinders slidable movement); a second catcher (108) configured to be caught by a catching portion (114) formed on the swing bracket to assist a movement of the center roller unit (stabilizes rotation to allow movement on the rollers) are connected to the first rotating member (91); and a first lever (52) configured to be locked by or unlocked from the first catcher and a second lever (51) configured to be locked by or unlocked from the second catcher are connected to the second rotating member (67).
Regarding claim 2, Neag teaches the locking structure of claim 1, further comprising a center rail striker (96) formed in a width direction (the portion that the first catcher grabs is formed in a width direction) on the center rail so that the first catcher (90) can be caught by the center rail striker (fig. 5).
Regarding claim 3, Neag teaches the locking structure of claim 1, further comprising a center roller striker (114) formed on the swing bracket (70) so that the second catcher can be caught by the center roller striker (fig. 7).
Regarding claim 4, Neag teaches the locking structure of claim 3, wherein the first catcher (90) comprises: a first insertion portion (93) into which the center rail striker (96) is inserted; a plurality of first insertion guide protrusions (edge of each side of 93) formed at both sides of the first insertion portion; and a first catching groove (98) to be locked by or unlocked from the first lever (52).
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 contains allowable subject matter for disclosing that the first lever comprises a first hook portion.  The first lever of Neag does not comprise a hook portion to be caught by the first catching groove or a first guide corresponding portion formed at one side of the first hook portion.  Adding these features would be improper hindsight.  
Claims 6-11 are objected to for depending upon an objected base claim.  
Claim 12 contains allowable subject matter for disclosing that the first and second catcher are fixed to the same axis and are configured to be rotated together.  
Claim 13 is objected to for depending upon an objected base claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675